Case 2:19-cv-00037-JRG-RSP Document 45-2 Filed 05/21/20 Page 1 of 4 PageID #: 1843




                      EXHIBIT 1
Case 2:19-cv-00037-JRG-RSP Document 45-2 Filed 05/21/20 Page 2 of 4 PageID #: 1844
                                                                                     1



       1                  IN THE UNITED STATES DISTRICT COURT

       2                   FOR THE EASTERN DISTRICT OF TEXAS

       3                             MARSHALL DIVISION

       4   IMPLICIT, LLC                       )(

       5                                       )(    CIVIL ACTION NO.

       6                                       )(    2:19-CV-040-JRG-RSP

       7   VS.                                 )(    MARSHALL, TEXAS

       8                                       )(

       9   IMPERVA, INC.                       )(    FEBRUARY 6, 2020

      10                                       )(    1:32 P.M.

      11                               MOTION HEARING

      12                BEFORE THE HONORABLE JUDGE ROY S. PAYNE

      13                     UNITED STATES MAGISTRATE JUDGE

      14

      15   APPEARANCES:

      16   FOR THE PLAINTIFF: (See Attorney Attendance Sheet docketed
                               in minutes of this hearing.)
      17

      18   FOR THE DEFENDANT: (See Attorney Attendance Sheet docketed
                               in minutes of this hearing.)
      19

      20   COURT REPORTER:        Shelly Holmes, CSR, TCRR
                                  Official Reporter
      21                          United States District Court
                                  Eastern District of Texas
      22                          Marshall Division
                                  100 E. Houston Street
      23                          Marshall, Texas 75670
                                  (903) 923-7464
      24

      25   (Proceedings recorded by mechanical stenography, transcript
           produced on a CAT system.)
   Case 2:19-cv-00037-JRG-RSP Document 45-2 Filed 05/21/20 Page 3 of 4 PageID #: 1845
                                                                                        54



03:14:33    1   separate proceedings.

03:14:35    2             MR. DAVIS:   And I -- I believe I understand Your

03:14:37    3   Honor's question, and it's certainly something that we've

03:14:43    4   suggested and would consider.       And I believe that's why --

03:14:47    5   one of the reasons we suggest that severance of certain

03:14:53    6   claims would be appropriate here so that we would have the

03:15:01    7   opportunity to evaluate that because with the -- there's

03:15:04    8   three different -- three separate causes of action here

03:15:08    9   that have been consolidated for pre-trial purposes, but

03:15:11   10   presumably, they would be unconsolidated when they're

03:15:16   11   transferred.   Presumably they're -- we don't know how they

03:15:19   12   would end up in -- in Delaware.        If that's where they were

03:15:24   13   transferred, if they would all end up in front of the same

03:15:27   14   Judge or not, so there are efficiency considerations to be

03:15:31   15   had there.

03:15:31   16             So, yes, I mean, I think that's something we are

03:15:35   17   considering.   And we would evaluate when we cross that

03:15:41   18   bridge.   But I believe that that's also why this

03:15:45   19   Rolls Royce case and why -- why the law allows for the

03:15:48   20   Court not to transfer when not all claims are subject to

03:15:53   21   the license agreement because of efficiency.           And so if

03:15:56   22   we're considering efficiency, we would suggest that they

03:15:59   23   all stay here and --

03:16:02   24             THE COURT:   Didn't the Fifth Circuit actually

03:16:04   25   reverse the District Court in the Rolls Royce case?
   Case 2:19-cv-00037-JRG-RSP Document 45-2 Filed 05/21/20 Page 4 of 4 PageID #: 1846
                                                                                        55



03:16:07    1            MR. DAVIS:    Yes.    It was a mandamus.      Yes, Your

03:16:09    2   Honor.   I mean, it -- it was -- it -- we're not suggesting

03:16:11    3   that it's on all fours with the facts of this case.             But

03:16:15    4   we -- what we are suggesting is that the Court said that

03:16:18    5   you can -- if not all parties and not all claims are

03:16:24    6   subject to the agreement, are subject to the -- the

03:16:27    7   transfer provision of the agreement, that the Court should

03:16:32    8   consider -- and, in fact, that's what it instructed the

03:16:35    9   Court to consider on remand was whether or not all the

03:16:37   10   claim -- whether the -- whether the entire case should

03:16:40   11   remain in -- in the district.

03:16:42   12            So I understand that the -- the holding that it

03:16:48   13   was -- it was a mandamus.      It was a grant of a mandamus,

03:16:51   14   but it was a -- it was a grant of a mandamus and a remand

03:16:55   15   for further consideration with that guidance.

03:16:58   16            THE COURT:    All right.     Is there evidence in the

03:17:06   17   record at this time that would allow -- well, I guess what

03:17:24   18   I'm hearing from you is that while you might be willing to

03:17:29   19   consider narrowing the case in the -- at some point in the

03:17:34   20   future, you're not at a place where you can do that now.

03:17:37   21            MR. DAVIS:    Your Honor, I'm -- I'm not at a -- at

03:17:38   22   a place where I can -- where I've got the authority or the

03:17:41   23   ability to -- to drop claims at this point.

03:17:44   24            THE COURT:    All right.     All right.     Well, I had

03:18:00   25   interrupted you to ask those questions.          Are there other
